DETAILED ACTION
Status of the Claims
	Claims 36-55 are pending in the instant application. Claims 42-45 and 51-55 have been withdrawn based upon Restriction/Election as discussed below. Claims 36-41 and 46-50 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant's election with traverse of the following Group I drawn to compositions of matter (currently claims 36-50) in the reply filed on 03/14/2022, “on the grounds that search and examination of all the claims would not be unduly burdensome on the Examiner” (p. 6, lines 13-15), is acknowledged. This is not found persuasive because a serious burden is not a consideration under lack of unity practice. Particularly, MPEP § 1850 states, in part, that in applying PCT Rule 13.2  to international applications as an International Searching Authority, an International Preliminary Examining Authority and to national stage applications under 35 U.S.C. 371, examiners should consider for unity of invention all the claims to different categories of invention in the application and permit retention in the same application for searching and/or preliminary examination, claims to the categories which meet the requirements of PCT Rule 13.2. PCT Rule 13.2 states: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. And PCT Rule 13.1 states: The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
The requirement is still deemed proper and is therefore made FINAL.
	Applicant's election with traverse of the following specie in the reply filed on 03/14/2022, “a positively charged first nanoparticle including any functional group(s)” (p. 6, lines 13-15), is acknowledged. In response the examiner contacted Applicants representative John Zimmer on 03/18/2022 to indicate that the requirement was for a species of each of (a)(i) and (a)(ii) not a selection of one, and in a follow-up conversation Mr. Zimmer indicated that Applicants election of (a)(i) is WPU+ functionalized with dopamine (WPU+-DP; Figure 6) and (a)(ii) is WPU- functionalized with tannic acid (WPU--TA; Figure 7)(Examples 2-3 & 13). Applicants should confirm this oral election in response to this Office Action for the Official Record. Applicants traversal is on the ground(s) that “Independent claim 36 recites both (1) a population of positively charged first nanoparticles and (2) a population of negatively charged second nanoparticles. All of claims 37-50 depend from and further limit independent claim 36 or an intervening dependent claim, and thus also include the same two limitations identified above regarding first and second nanoparticles” (p. 6, lines 17-20).  This is not found persuasive because the election was not directed at one of (a)(i) or (a)(ii) but a species of each of (a)(i) and (a)(ii) (Requirement for Restriction/Election, p. 5, item (a)).
The requirement is still deemed proper and is therefore made FINAL.
	Claims 42-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022, and follow-up conversation with Mr. Zimmer.
Priority
	The U.S. effective filing date has been determined to be 04/30/2018, the filing date of the U.S. Provisional Application No. 62/664,739. Applicants claim of an earliest priority date of 10/02/2017, the filing date of the U.S. Provisional Application 62/566,730 (hereafter ‘730), however Applicants elected species of WPU+-DP and WPU--TA, in combination is described in Example 17 which does not appear in ‘730, and the examiner finds no clear disclosure of combining the two in ‘730.
Information Disclosure Statement
	The information disclosure statements submitted on 04/01/2021 and 07/20/2021 were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 36-41 and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “wherein the average first size in three dimensions is 1 nm to 1000 nm” in line 7, which is unclear as the claim is considered ambiguous because the size range of the average first size could be interpreted as requiring (1) three difference sizes (e.g. length, width and height each being in the size range of 1-1000 nm) or (2) a single dimension (e.g. width) in three-dimensional space. Appropriate clarification is required. Claims 37-41 and 46-50 are rejected as inheriting this deficiency.
	Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 36-41 and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over DIEHL (US 2010/0055370; published March, 2010) in view of THUNHORST (US 2012/0309870; published December, 2012); MAITRA (US 2010/0266649; published October, 2010); Sun et al. (“Facile Preparation of Mussel-Inspired Polyurethane Hydrogel and Its Rapid Curing Behavior,” 2014, ACS; Applied Materials & Interfaces, Vol. 6, pp. 12495-12504); and Abouelmagd et al. (“Tannic Acid-Mediated Surface Functionalization of Polymeric Nanoparticles,” 2016, ACS; ACS Biomaterials Science & Engineering, Vol. 2, pp. 2294-2303).
Applicants Claims
	Applicant claims an adhesive composition comprising: (i) an aqueous solvent; (ii) a population of positively charged first nanoparticles dispersed in the aqueous solvent, the first nanoparticles having an average first size; and (iii) a population of negatively charged second nanoparticles dispersed in the aqueous solvent, the second nanoparticles having an average second size; wherein the average first size in three dimensions is 1 nm to 1000 nm; and wherein a difference between the average first size and the average second size is at least 30 nm (instant claim 1).
	Elected species: Applicants have elected the following species: (a)(i) a positively charged first nanoparticle is WPU+ functionalized with dopamine (WPU+-DP; Figure 6) and (a)(ii) a negatively charged second nanoparticle is WPU- functionalized with tannic acid (WPU--TA; Figure 7)(Examples 2-3 & 13).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DIEHL teaches an adhesive composition comprising a solvent, at least on first organic polymer and at least one different, particulate, second organic polymer, the first polymer being an adhesive polymer (see whole document, particularly the title & abstract). DIEHL teaches that the first adhesive polymers include adhesive polyurethanes ([0023] & claim 5), including aqueous polyurethane dispersions, and particularly aqueous dispersions ([0065] & [0074])(instant claims 40-41, waterborne polyurethane). DIEHL further teaches that “The first polymers for use in accordance with the invention are used preferably in the form of an aqueous dispersion. The average particle size of the polymer particles of the first polymer that are dispersed in the aqueous dispersion is preferably from 100 to 500 nm. With particular preference the average particle size is between 140 and 200 nm.” And “The size distribution of the dispersion particles may be monomodal, bimodal or multimodal. […] In the case of bimodal or multimodal particle size distribution the particle size may also be up to 1000 nm.” ([0066]).
	DIEHL teaches inclusion of further additives including fillers, dyes, flow control agents, thickeners, defoamers, plasticizers, pigments, wetting agents or tackifiers ([0075])(instant claim 50).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DIEHL is that DIEHL does not expressly teach the adhesive polyurethane polymer nanoparticulate dispersion includes a first population of positively charged polyurethane nanoparticulates and a second population negatively charged polyurethane nanoparticulates where the size difference between the two is at least 30 nm, or the 
species of positively charged first nanoparticle is WPU+ functionalized with dopamine (WPU+-DP) and the species of negatively charged second nanoparticle is WPU- functionalized with tannic acid (WPU--TA).
	Regarding the difference in particle size of the bimodal polyurethane nanoparticulates suggested, DIEHL teaches that “In order to be able to achieve solids contents >60% by weight, a bimodal or polymodal particle size ought to be set, since otherwise the viscosity becomes too high and the dispersion can no longer be managed.” ([0022])(instant claim 48). Similarly, THUNHORST teaches a resin system comprising a multimodal surface-modified nanoparticles (see whole document), and particularly that “It is well-known that the smaller the nanoparticle size, the lower the particle loading must be to avoid excessive viscosity build. Contrary to this general understanding, the present inventors have discovered that a surprising and significant reduction, or even elimination, of viscosity build, particularly at high shear rates, can be achieved by adding smaller nanoparticles to a resin system loaded with larger nanoparticles. That is, by proper selection of the relative particle sizes and loadings, multimodal nanoparticle size distributions can be selected to achieve the desired high particle loading without the detrimental effects on viscosity and handling.” ([0023]). THUNHORST teaches multimodal particle size distributions ([0048]) include a first mode (D1) having a number average particle size between 50 and 250 nm ([0051]), and the second mode (D2) is no greater than 50 nm ([0052]).
	Regarding the surface charge THUNHORST teaches surface modified particles ([0037]) and that “In some embodiments, the surface treatment agent further includes one or more additional functional groups providing one or more additional desired properties. For example, in some embodiments, an additional functional group may be selected to provide a desired degree of compatibility between the surface modified nanoparticles and one or more of the additional constituents of the resin system, e.g., one or more of the curable resins and/or reactive diluents. In some embodiments, an additional functional group may be selected to modify the rheology of the resin system, e.g., to increase or decrease the viscosity, or to provide non-Newtonian rheological behavior, e.g., thixotropy (shear-thinning).” ([0045]).
	MAITRA teaches a gel system comprising a fractal network of nanoparticles and macroscopic particles (see whole document, particularly the title & abstract), and that fractal particle network is obtained by using a mixture of fractal particles with opposite zeta potential at a given pH ([0014]). More specifically, MAITRA teaches that “Another beneficial aspect of the invention is the ability of the gel network to display unique rheological properties, which are especially useful in cosmetic applications. The gel network is highly thixotropic. That is to say, the viscosity of the gel rapidly diminishes under increasing shear stress, yet the gel network reforms quickly once the shear stress is removed. Effectively, this imparts an effect wherein the composition transforms from viscous, non-flowing compositions to a free flowing liquid when the composition is applied, e.g., with a brush or other applicator. The speed at which the network reforms to a gel is a function of particle concentration, and, in the instance where the fractal network is a fractal gel, on the magnitude of the attractive interaction between the oppositely charged particles (refer to section "Surface Charge of Particulate Dispersions"). Hyperthixotropic compositions are particularly useful in foundations, mascaras, hair care, lip compositions, and personal care compositions where low viscosity is desired during application, yet a rapid increase in viscosity is important to prevent migration of the applied composition.” ([0027]).
	MAITRA further teaches that the pH controls the surface change such that at a given pH the particles have opposite change and their opposite change causes the particles to have stronger attraction between the particles ([0042]). MAITRA further teaches the zeta potential of first particles is in the range of about +10 mV to about +50 mV, and the zeta potential of the second particles is about -10 mV to about -50 mV ([0066])(instant claim 49).
	Regarding the elected species of surface functionalization including dopamine, Sun et al. teaches facile preparation of mussel-inspired polyurethane hydrogel and it rapid curing behavior (see whole document), including that “Mussels can adhere tightly to all types of surfaces, even to adhesion-resistant PTFE surfaces, and in a wet turbulent environment by secreting adhesive plaques. Several research groups demonstrated that the universal and water-resistant adhesive ability of mussel adhesive proteins (MAPs) is due to the presence of the unusual amino acid DOPA and it catechol group, central to its unique adhesion property.” (§Introduction). And to engineer this adhesive performance polymers have been functionalized with DOPA catechol derivatives such as dopamine (§Introduction, 2nd paragraph). Sun et al. further teaches that “Polyurethanes (PU) are a unique class of synthetic materials with alternating “soft” and “hard” segments, and are widely used in many applications such as adhesives, coatings, and thermoplastic elastomers. Because of their excellent biocompatibility and mechanical properties, many types of PU have gained U.S. Food and Drug administration (FDA) approval and been extensively investigated as biomaterials. PU can be easily synthesized from diisocyanate, polyol, and chain extender in a step growth polymerization process. By suitable choice of diisocyanate, polyol, and chain extender, PU can be easily tailored for desired performance with tunable structure, segment distribution, and morphology. It is hypothesized that a mussel-inspired adhesive moiety could be introduced as a chain extender, and that the water solubility of the PU could be tailored by use of different polyols such as PEG. Furthermore, the content of mussel-inspired adhesive moiety can be adjusted as needed.” (p. 12496, col. 1, first full paragraph). 
	Regarding the elected species of surface functionalization including tannic acid, Abouelmagd et al. teaches tannic acid-mediated surface functionalization of polymeric nanoparticles (see whole document), and that polymeric nanoparticles are typically surface modified to provide additional functions, which can be challenging because most polymeric nanoparticles have a limited number of reactive groups on the surface, and such a process typically involves chemical coupling and exhaustive purification steps, and further that surface modified nanoparticles can be produced with prefunctionalized polymers (§Introduction, lines 1-13). Abouelmagd et al. further teaches that “As a potential solution to these challenges, the mussel-inspired surface modification method has received increased attention in recent years. Polydopamine (pD) formed by oxidative polymerization of dopamine at alkaline pH, deposits on surfaces and binds with amine- or thiol-terminated compounds to form a functional coating.” (§Introduction, lines 1-13). Abouelmagd et al. further teaches that “Nevertheless, several drawbacks limit broader application of the pD-based surface modification technique: First, the dark colored pD coating absorbs a broad spectrum of light and thus alters optical properties of NPs […] Second, abundant amine groups in pD interfere with quantification of functionalized ligands such as proteins and peptides and make it difficult to characterize the NPs. Third, dopamine polymerization requires alkaline conditions which can be detrimental to the activity of encapsulated drugs or the stability of polymer structures.” (p. 2294, col. 2, 1st paragraph). Abouelmagd et al. further teaches that “Recently, several plant-derived polyphenolic compounds have been identified as alternative surface modifiers. Similar to pD, plant phenols and polyphenols such as tannic acid (TA), […]. These polyphenols interact with each other via covalent and noncovalent interactions to form oligomers, deposit on solid surfaces, and accommodate thiol- or amine-terminated molecules.  They are inexpensive, nontoxic, and able to form coatings at neutral pH and, thus, avoid most of the aforementioned shortcomings of pD coating. TA is particularly promising due to the efficiency of coating formation and the versatility of molecular interactions. TA undergoes oxidation-induced oligomerization at pH 7 to form a colorless coating with similar thickness as pD. Each TA molecule has 25 hydroxyl groups to facilitate hydrogen bond interactions with other molecules. TA coating is negatively charged at neutral pH due to a large number of galloyl groups and can thus interact with cationic molecules via electrostatic interactions.” (paragraph bridging pp. 2294-2295).
	The combination of cited prior art suggests using oppositely charged particles in a waterborne adhesive composition, the particles including surface modified polyurethane nanoparticles where the surface modifications include dopamine and tannic acid, and that the oppositely charged surfaces would have resulted in enhanced attraction which would have interlocking structure (instant claim 46-47), and the size being nanoparticles would have also resulted in filling of pores on a rough surface (instant claim 46).
	Regarding instant claims 37-38, the combination of prior art clearly suggests using a bimodal nanoparticle distribution such that a first population is at last 30 nm differently sized, in order to improve the particle loading while controlling the viscosity (DIEHL and THUNHORST) and further suggests oppositely charged particles in combination (MAITRA). The prior art does not directly suggest which of the positive or negative particle should be smaller/larger, however it would have been within the ordinary level of skill in the art to use the positive or negative particle as the smaller or larger particle in order to provide the best possible adhesive composition.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an adhesive composition of waterborne polyurethane bimodal nanoparticles, as suggested by DIEHL, in order to enhance particle loading and control the viscosity, the two modes (i.e. populations) of nanoparticles including nanoparticles having a size difference of at least 30 nm, as suggested by THUNHORST, and to surface modify the polyurethane nanoparticles in order to provide additional desired properties such as to provide non-Newtonian rheological behavior (e.g. thixotropy) by inclusion of a first population of positively charged nanoparticles and a second population of negatively charged nanoparticles, as suggested by MAITRA, “because of their oppositely charged particles, have stronger attraction between the […] particles” (MAITRA: [0042]), and to utilize known groups such as catechols for chemical surface modification such as dopamine, as suggested by Sun et al. and Abouelmagd et al., and tannic acid, as suggested by Abouelmagd et al., in order to provide opposite surface changes thereby enhancing attraction (adhesion) between the different nanoparticles while allowing for thixotropic behavior to provide low viscosity during application.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gogoi et al. (“Biobased Biodegradable Waterborne Hyperbranched Polyurethane as an Ecofriendly Sustainable Material,” 2014, ACS; ACS Sustainable Chemistry & Engineering, Vol. 2, pp. 2730-2738) is cited as teaching waterborne polyurethanes incorporating tannic acid in lieu of vegetable oil as the biobased component (see whole document); Zhou et al. (“Various nanoparticle morphologies and surface properties of waterborne polyurethane controlled by water,” 2016, NPG; Scientific Reports, Vol. 6, No. 34574, pp. 1-13) is cited as teaching waterborne polyurethane nanoparticle dispersions including being useful as adhesives, and teaching particle sizes in the range of 10-286.7 nm (see whole document, particularly p. 1-2; and p. 5, last paragraph); and Liebler et al. (“Organ Repair, Hemostasis, and In Vivo Bonding of Medical Devices by Aqueous Solution of Nanoparticles,” 2014, WILEY; Angewandte Chemie International Edition Vol. 53, No. 25, pp. 6369-6373) is cited as teaching using nanoparticles in tissue repair (see whole document, particularly the abstract, and pp. 6369-6370).
	Claims 36-41 and 46-50 are pending and have been examined on the merits. Claims 36-41 and 46-50 are rejected under 35 U.S.C. 112(b); and claims 36-41 and 46-50 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                      

/TIGABU KASSA/Primary Examiner, Art Unit 1619